UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

worn nnn nnn nnn nnn nnn nnn nnn nnn nnn nnn nnn nee === === xX VERIFIED COMPLAINT
C.H., mother and natural guardian of C.W and Case No.:
C.H. Individually,

Plaintiff,

-against-

THE CITY OF NEW YORK & NEW YORK CITY
DEPARTMENT OF EDUCATION,

Defendants.
oc EE npr ee nee mean eens im eeneaccnmaneemee XK

PRELIMINARY STATEMENT

1. Plaintiff C.H. is the mother and natural guardian of C.W, a minor.

2. During the relevant dates referenced herein, the plaintiffs have resided in
Staten Island, New York.

3. The defendants, the City of New York (hereinafter “City”) and the New York City
Department of Education (hereinafter “DOE”) are municipal entities duly existing by virtue of
the law of the City and State of New York.

4. The within action is brought to recover attorney’s fees arising out of special education
due process proceedings resolved in favor of the plaintiff in all material respects by the order of
IHO Diane Ciccone (hereinafter “THO”) in impartial hearing case number 186558. The decision
was rendered on December 9, 2019.

5. Plaintiff C.H. prevailed in all material respects in the impartial hearing proceeding
which is the subject of this action.

6. The plaintiff is a prevailing party in the above-mentioned due process proceedings
and to date, the claim for legal fees has yet to be settled by defendants.
7. The within action is brought within the statute of limitations and is timely.
JURISDICTION AND VENUE

8. Jurisdiction is conferred upon this Court by the Individuals with Disabilities in
Education Act (IDEA) at 20 U.S.C. §1400 et. seq., and more specifically 20 U.S.C.
1415a)(3)B).

9. Pursuant to 20 U.S.C. §1391(b) venue is proper in the Unites States District Court of
New York, Eastern District.

STATEMENT OF FACTS

10. On June 18, 2019, a 10-day notice of unilateral placement was filed with the DOF
notifying it that the parent would be unilaterally placing C.W. Thereafter, an impartial hearing
complaint was filed alleging that defendants failed to provide FAPE to C.W.

11. During the impartial hearing proceedings, the defendants’ District Representative
defended the claim that the DOE provided FAPE to C.H. during the relevant school year(s)
alleged in the impartial hearing complaint.

12. The IHO found that C.W. was denied FAPE in the complained of school year(s) and
that the defendant(s) were required to fund her unilateral placement for the 2019-2020 school
year. Ihe [HO further ordered that the defendant(s) were required to provide C.W. witha
transportation paraprofessional, and further, reimburse C.H. for costs of transportation until such
time as the paraprofessional was implemented for C.W.

13. The plaintiff has exhausted all necessary administrative remedies prior to bringing

this action for attorneys fees.
15. The plaintiff is a prevailing party in the underlying due process proceedings pursuant
to 20 U.S.C. §1415()(3)(B). Plaintiff obtained favorable results in the underlying due process
proceedings that were not occasioned by the defendant City’s of DOE’s voluntary change of
conduct, but rather, was based on the determinations made in the impartial hearing decision by
the IHO.

16. As plaintiff is a prevailing party in the underlying due process proceedings which are
the subject of the instant litigation, legal fees should be awarded.

REQUESTS FOR RELIEF

17. The plaintiff, as a prevailing party in the underlying due process proceedings
involving the defendants, requests that an award be issued in her favor for the costs of
prosecuting and bringing this action, reasonable attorneys fees which have or will be incurred in
the prosecution of this action and attorneys fees which have been incurred in the exhaustion of

administrative remedies in the proceedings below pursuant to 20 U.S.C. §1415a)(3)(B).

 

 

Dated: Brooklyn, New York f)
June 3, 2021 (
4 AC AY fs A. beset
Erika L. Hartley, Esq. (hte,
LAW OFFICE OF ERIKA L. HARTLEY
Attorney for Plaintiffs

C.H. as m/n/g of C.W.

238 Covert Street, Suite 2
Brooklyn, New York 11207
(866) 478-3324

To: JAMES E. JOHNSON, Corporation Counsel
Office of the Corporation Counsel
Attorneys for Defendants
THE CITY OF NEW YORK & NEW YORK CITY
DEPARTMENT OF EDUCATION
100 Church Street
New York, New York 10007
PLAINTIFF VERIFICATION

C.H. being duly sworn, deposes and states the following:

i That I am the plaintiff in this federal court action.

i)

I have read the verified complaint and know the contents thereof

bo

The allegations made in the verified complaint are based upon matters of which I
have personal knowledge as to their truth, except as to those matters alleged upon information

and belief, and as to those matters I believe them to be true.

Dated: Brooklyn, New York
June 3, 2021

Sworn to before me this

 

Pay of June 2021,

i} A
Sn Upiu Yuude
, i, OA AAA Vu LAX :
NOTARY PUBLIC

 

SiN ft, ASHLEY RENEE RUEDAS
:* My Notary ID # 130572021
Expires March 8, 2024

 

 

 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

2 ee ee eee ee ee ee ee ee Se ee eee ee ee ee a ee ee eee eee ee ee ee ee ee eee a ee ee ee ee 2 SS ee ee ee ee ee ee ee eee ee ee ee ee ee ee oe ee ee ee

C.H. as mother and natural guardian of C.W. and
C.H. Individually,

Plaintiff,
-against-

THE CITY OF NEW YORK & NEW YORK CITY
DEPARTMENT OF EDUCATION,

Defendants.

LAW OFFICE OF ERIKA L. HARTLEY
Attorneys for Plaintiffs
C.H. as m/n/g C.W. & C.H. Individually
238 Covert Street, Suite 2
Brooklyn, New York 11207
Office (866) 478-3324, Fax (718) 650-8917
erikahartleyesq@live.com
